Citation Nr: 1046371	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  06-18 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to a temporary total rating under 38 C.F.R. § 
4.30 for left knee surgery performed on June 2, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from June 1984 to June 1987 and 
from October 1991 to July 1999.  She also has a period of 
unverified service in the Navy Reserves beginning in August 1999.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
and an October 2004 rating decision issued by the RO in St. 
Petersburg, Florida, which currently has jurisdiction of the 
claims.

The March 2000 rating decision denied a claim for service 
connection for left knee arthritis.  The Veteran submitted a 
notice of disagreement (NOD) concerning this rating decision in 
June 2000 but the RO did not issue a statement of case (SOC) 
until May 2006.  The Board notes that the May 2006 SOC was issued 
in conjunction with a June 2004 claim for entitlement to a 
temporary total rating under 38 C.F.R. § 4.30 for left knee 
surgery performed on June 2, 2004.  Based on the foregoing, the 
Board finds that the issue of entitlement to service connection 
for a left knee disorder has remained pending since the Veteran's 
original claim was received on September 27, 1999.  

The October 2004 rating decision denied a claim for service 
connection for an injury to the left knee with entitlement to a 
temporary 100 percent convalescent evaluation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that she is afforded every possible 
consideration.  Such development would ensure that her due 
process rights, including those associated with 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2010), are met.

The Veteran seeks entitlement to service connection for a left 
knee disorder.  As part of her original claim, she claimed that 
she had left knee arthritis.  See VA Form 21-526 received 
September 1999.  The Veteran now contends that she is entitled to 
service connection as a result of an injury she sustained during 
Reserve duty in August 2003, when she tripped over a cord and 
dislocated her left knee.  See August 2004 VA Form 21-4138.  The 
Board notes that she sustained another injury to her left knee 
while in the Reserves during a motor vehicle accident in February 
2005.  

The Veteran's service treatment records from her first period of 
active service reveal that clinical evaluation of her lower 
extremities was normal during a pre-induction examination 
conducted in September 1983, but clinical evaluation of 
identifying body marks, scars and tattoos was abnormal.  The 
examiner noted a six inch scar on the Veteran's left knee and 
recommended an x-ray and orthopedic evaluation of that knee; the 
Veteran reported undergoing repair of a medial ligament of the 
left knee when she was 17.  See reports of medical examination 
and history.  A subsequent September 1983 orthopedic consultation 
record indicates that the Veteran reported removal of 
questionable osteochondral fracture of the left knee at age 17 
from a sports injury and said there was no ligament repair or 
meniscus injury.  The examiner noted that the knee was 
asymptomatic at that time, that x-rays were negative, and that 
the Veteran had mild chondromalacia of the left patella.  See 
medical record.  The remaining service treatment records from her 
first period of active service are devoid of reference to 
complaint of, or treatment for, any left knee problems.  At the 
time of her discharge from service in 1987, the Veteran again 
noted the prior left knee surgery (August 1975) but denied 
"trick" or locked knee; the examiner indicated that there were 
no residuals from bilateral knee problems.  See May 1987 reports 
of medical examination and history.  

Service treatment records from the Veteran's second period of 
active service are devoid of reference to complaint of, or 
treatment for, any left knee problems.  In addition, the Veteran 
denied "trick" or locked knee on several periodic examinations, 
though she did report the August 1975 surgery.  See e.g., October 
1990 and May 1996 reports of medical history.  The Veteran 
reported frequent musculoskeletal arthritis, muscle pain or 
cramps, painful joints and weakness on Officer Physical 
Examination Questionnaires dated August 1995 and May 1999.  The 
August 1995 record indicates that the arthritis noted by the 
Veteran was related to a previous left knee surgery; the May 1999 
record indicates that the arthritis was in previously injured 
joints but was not debilitating and not considered disabling 
(NCD).  At the time of a May 1999 separation examination, 
clinical evaluation of the Veteran's lower extremities was normal 
and there were no findings related to her left knee noted.  See 
report of medical examination.  

The Veteran injured her left knee on two occasions while in the 
Reserves.  The first injury took place in August 2003 when she 
tripped on a cord.  A March April 2004 Report of Investigation 
Line of Duty and Misconduct Status form indicates that the 
Veteran had a medical diagnosis of probable lateral patellar 
subluxation with possible intraarticular osteochondral debris and 
that the injury occurred in the line of duty.  See DD Form 261.  
The second injury took place in February 2005 as a result of a 
motor vehicle accident during a drill weekend.  No diagnosis was 
provided but the injury was determined to have occurred in the 
line of duty.  See February 2005 DD Form 261.  

Following the first injury, a September 2003 record indicates 
that the Veteran reported undergoing surgery in 1975 but that she 
had done well between then and until August 2003 when she tripped 
on a cord.  She was assessed with acute left knee injury, 
probably lateral patellar subluxation with possible 
intraarticular osteochondral debris; left knee chronic 
patellofemoral chondrosis; and possible left knee acute medial 
meniscus tear.  Subsequent MRI showed premature osteoarthritis 
with chondromalacia and osteochondral defect in patellofemoral 
and lateral compartments; mild intrasubstance degeneration, 
posterior horn of the medial meniscus; and mild lateral 
subluxation of the patella.

The Veteran underwent surgery in June 2004.  The pre-operative 
diagnosis was internal derangement with mal tracking patella.  
The post-operative diagnosis was lateral tracking patella with 
grade 3 chondromalacia and medial and lateral meniscal tear.  In 
the operative report, it was noted that the lateral tracking of 
the patella was secondary to multiple surgeries and 
chondromalacia.

During a VA examination in October 2004, the Veteran was 
diagnosed with status postoperative partial medial and lateral 
meniscectomy, left knee, with a lateral release and chondroplasty 
of the left patella.  The examiner stated that the Veteran had 
bilateral subluxating patellae which had resulted in bilateral 
chondromalacia.  It was the examiner's opinion that the current 
injury and most recent surgery is related to her previous knee 
condition and the partial medial and lateral meniscectomies that 
the Veteran underwent was probably due to degenerative tears of 
these menisci and not tears due to an injury.

Following the second injury, an MRI contained an impression of no 
fracture; grade III-IV chondromalacia along the anterior aspect 
of the lateral femoral condyle with corresponding chondromalacia 
of the lateral patellar facet; an area of irregularity of the 
subchondral plate with minimal subchondral bone marrow edema 
within the center of the weight bearing surface compatible with a 
predominantly chondral osteochondral lesion; and questionable 
tear or intrameniscal tear of the posterior horn medial meniscus 
and small capsular tear of the body of the medial meniscus.  

During a January 2006 VA examination, the Veteran was diagnosed 
with left knee pain.  The examiner stated that the Veteran had 
evidence of increased pain and swelling of the left knee 
following accident secondary to striking the dashboard with her 
left knee.  The examiner agreed with previous examination reports 
and felt that the Veteran's complaints of left knee condition are 
less likely as not to be caused by or a result of her previous 
service-connected left knee from tripping over the cord in 2003.

In light of a review of the evidence contained in the claims 
folder, to include the evidence described above, the Board finds 
that additional development would be helpful in deciding this 
claim.  

First, as noted above, the Veteran has an unverified period of 
service in the Navy Reserves.  The RO has not requested 
verification of the Veteran's period of service in the Reserves.  
Nor has the RO requested medical and/or personnel records 
associated with this reserve duty.  On remand, the RO/AMC should 
accomplish both.

Secondly, the RO/AMC should ask the Veteran to identify all 
medical providers who treated her left knee between June 1987 and 
October 1991 and between July 1999 and August 2003.  The RO/AMC 
should also ask the Veteran to identify any and all records 
related to her convalescent period following the June 2004 
surgery.  

Lastly, pursuant to 38 C.F.R. § 3.159(c)(4) (2010), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination or 
opinion is necessary for a decision to be rendered.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The above 
referenced VA examination report opinions were somewhat 
contradictory.  The Board finds that a new medical examination is 
necessary for the purpose of determining whether the Veteran has 
a current left knee disorder and, if so, to obtain additional 
information regarding any current disorder.

The Veteran is hereby notified that it is her responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failing to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

The Board notes that besides requesting more information from the 
Veteran regarding records related to her convalescent period 
following the June 2004 surgery, the issue of entitlement to a 
temporary total rating under 38 C.F.R. § 4.30 for left knee 
surgery performed on June 2, 2004 is deferred until the claim for 
entitlement to service connection for a left knee disorder is 
resolved.

Accordingly, the case is REMANDED for the following action:

1.  Verify the dates and types of the 
Veteran's service in the Navy Reserves from 
the appropriate source.  Complete copies of 
the Veteran's service treatment and service 
personnel records should also be obtained 
for this service.  If no records can be 
found, indicate whether the records do not 
exist and whether further efforts to obtain 
the records would be futile.  Document all 
efforts made in this regard.

2.  Contact the Veteran and request that she 
identify all medical providers from whom she 
received treatment for her left knee 
disorder between June 1987 and October 1991 
and between July 1999 and August 2003.  
Thereafter, make arrangements to obtain all 
identified treatment records.  Document all 
efforts made in this regard.  

3.  Contact the Veteran and request that she 
identify any and all records related to her 
convalescent period following the June 2004 
surgery.  Thereafter, make arrangements to 
obtain all identified treatment records.  
Document all efforts made in this regard.  

4.  Thereafter, schedule the Veteran for an 
appropriate VA examination to determine the 
nature and etiology of any disability 
affecting the left knee.  The claims file 
and a copy of this remand must be reviewed 
by the examiner.  The VA examiner should 
indicate in the report if the claims file 
was reviewed.  All necessary tests should be 
conducted and all clinical findings reported 
in detail.

The examiner should identify all 
disabilities of the Veteran's left knee.

The examiner should provide an opinion as to 
whether the Veteran's left knee 
chondromalacia, noted in September 1983 
before her entry into service, was 
aggravated during service.  (Temporary or 
intermittent flare-ups of a pre-service 
condition, without evidence of worsening of 
the underlying condition, are not sufficient 
to be considered aggravation in service.)  
If the Veteran's left knee chondromalacia 
did worsen during service, was any such 
worsening beyond the natural progression of 
the condition?

If the Veteran has a left knee disorder(s) 
other than chondromalacia, is it at least as 
likely as not (i.e., probability of 50 
percent or greater) that the diagnosed 
disability had its onset during the 
Veteran's Reserve service, specifically the 
injuries she sustained in the line of duty 
in August 2003 and/or February 2005?

A comprehensive report, including complete 
rationales for all conclusions reached, must 
be provided.

5.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the examination report. If the requested 
examination does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.

6.  Finally, readjudicate the claims.  If 
the benefits sought on appeal remain denied, 
the Veteran and her representative should be 
provided a supplemental statement of the 
case (SSOC), and given an opportunity to 
respond, before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


